Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response is acknowledged and appreciated.  The arguments with respect to the amended subject matter is/are persuasive.  However, the amended claims remain rejected as indicated in the following newly applied prior art rejections. 

Information Disclosure Statement
The drawings submitted 12/6/2021 are acknowledged and acceptable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 8,931,730) in view of Zunino et al. (French Patent Document FR2909972).


In regards to claim 1, Wang et al (henceforth referred to as Wang) disclose a transformable apparatus comprising:
one or more components configured to be movable relative to another component of the transformable apparatus.  Wang teaches a UAV with multiple components configuring a “transformable frame” (see figures);
Wang teaches a trigger mechanism configured to initiate a transformation of the transformable apparatus between a vehicle configuration and a handheld configuration at least in part by causing a movement of the one or more components relative to the other component (Wang teaches a receiver on the UAV and a remote controlling device 
one or more propulsion units configured to effect self-propulsion of the transformable apparatus when the transformable apparatus is in the vehicle configuration (item 30),
wherein the transformable apparatus is configured to be held by a human hand when in the handheld configuration.  The UAV of Wang is capable of being held by a human hand.

In regards to claim 3, Wang discloses that the state-switching interface is a button, switch, dial, touchscreen, slider, knob, or key.  Wang’s “remote terminal” (col. 4, lines 56-67) incorporates a state-switching interface consistent with the context of the claimed items.

In regards to claim 4, Wang discloses that the trigger mechanism is configured to initiate the transformation between the vehicle configuration and the handheld configuration in response to an external input provided wirelessly by a terminal device remote to the transformable apparatus.  Wang teaches a wireless terminal for 

In regards to claim 5, Wang discloses that the trigger mechanism is configured to initiate the transformation between the vehicle configuration and the handheld configuration in response to an external input provided by a gesture or voice command from a user of the transformable apparatus.  In general, Wang teaches use of various forms of user input to initiate control commands including gesture or voice (col. 22, lines 50-65).

In regards to claim 6, Wang discloses that the trigger mechanism is configured to initiate the transformation between the vehicle configuration and the handheld configuration in response to an external input provided by a change in orientation of the transformable apparatus initiated by a user.  Wang teaches that in some embodiments, the UAV may initiate a transformation based on landing or taking off.

In regards to claim 7, Wang discloses that the trigger mechanism is configured to initiate the transformation of the transformable apparatus between the vehicle configuration and the handheld configuration in response to sensor data or vehicle operational data.  Wang teaches that the UAV includes sensors that sense when the vehicle is about to land and initiate transformation of the vehicle.

In regards to claim 8, Wang discloses that the sensor data comprises data collected by one or more of an inertial sensor, an altitude sensor, an attitude sensor, an acceleration sensor, an infrared sensor, or a depth sensor.  Wang teaches sensor for altitude, acceleration and position (col. 12, lines 39-55).

In regards to claim 9, Wang discloses one or more functional units configured to operate in a first state when the transformable apparatus is in the vehicle configuration and configured to operate in a second state different from the first state when the transformable apparatus is in the handheld configuration.  Wang teaches power, control, camera, propulsion and other systems that function differently depending on the configuration (i.e. flight, landing, takeoff etc.).

In regards to claim 10, Wang discloses that the transformable apparatus is ergonomically shaped for carrying by a single hand when in the handheld configuration.  The shape and size of the Wang UAV constitutes a shape capable of being carried by a single human hand.

In regards to claim 11, Wang discloses that the one or more components form a handle when the transformable apparatus is in the handheld configuration, the handle being ergonomically designed to be carried by a single hand when in the handheld configuration.  The different configurations of the Wang UAV include components taking a shape capable of use as a handle.

In regards to claim 12, Wang discloses that the one or more components that form the handle comprise an arm supporting a propulsion unit that effects self-propulsion of the transformable apparatus when the transformable apparatus is in the vehicle configuration.  The different shapes and configurations of the Wang UAV include various arm positions being capable of grasping as a handle.

In regards to claim 13, Wang discloses that the handle comprises a grasping region configured to permit a user’s fingers to at least partially wrap around the grasping region.  A user’s fingers are capable of grasping and wrapping around the leg/arm portions.

In regards to claim 14, Wang discloses a user input interface configured to receive an input from the single hand while the user’s fingers are at least partially wrapped around the grasping region.  Wang teaches that a terminal may be located on the support platform and capable of being reached by a user while their fingers are wrapped around a grasping portion.

In regards to claim 15, Wang discloses that the input received by the user input interface effects operation of the transformable apparatus while the transformable apparatus is in the handheld configuration.  The terminal input controls the transforming operation of the UAV.

In regards to claim 16, Wang discloses one or more image capture devices or one or more interfaces to receive the one or more image capture devices,
wherein the one or more image capture devices are configured to capture images when the transformable apparatus is in the vehicle configuration and in the handheld configuration.  Wang teaches still camera or video attached to an interface on the UAV.

In regards to claim 17, Wang discloses a user interface for receiving a user input to control operations of one or more functional units selected from a group comprising a power system, a flight controller, an image transmission system, a propulsion system, a cooling system, a gimbal, and an image capture device.  Wang teaches a user interface on the UAV or on a remote terminal that includes control operations for the UAV systems.

In regards to claim 20, Wang as modified teaches that the one or more components form a handle when the transformable apparatus is in the handheld configuration, the handle including a grasping region and a user input interface, the grasping region being configured to permit fingers of a hand of a user to at least partially wrap around the grasping region, and the user input interface being configured to receive an input from the hand of the user while the fingers of the hand of the user are at least partially wrapped around the grasping region.  Note that any portion of the Wang drone constitutes a “handle” and can be utilized as such and grasped by a user’s hand with finger wrapped, at least partially around, and further, as modified by Zunino, 

In regards to claim 21, Wang teaches one or more image capture devices or one or more interfaces to receive the one or more image capture devices, wherein the one or more image capture devices are configured to capture images:
at a first position when the transformable apparatus is in the vehicle configuration; and at a second position different from the first position when the transformable apparatus is in the handheld configuration. Wang teaches an attached camera in/on the drone and a capacity for capturing images in either of the transformed configurations (note indications of camera throughout reference disclosure).

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 19, the closest prior at fails to teach or make obvious, including all the limitations of claim 19 and the base claim, that the state-switching interface includes a touchscreen configured to display a first plurality of graphical objects.  Note that the “interface” is claimed to be “onboard the transformable apparatus”.

Summary/Conclusion
Claims 1, 3-18, 20 and 21 are rejected.  Claim 19 is objected to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641